Citation Nr: 9904728	
Decision Date: 02/22/99    Archive Date: 03/03/99

DOCKET NO.  94-31 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right eye 
disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for right ear hearing 
loss.

3.  Entitlement to an increased evaluation for arthritis due 
to trauma to the right hand, status post fracture of the 
second and fifth metacarpals, currently evaluated as 10 
percent disabling.

(The issue of whether new and material evidence has been 
submitted to reopen a claim for service connection for a low 
back disability will be the subject of a separate decision 
under a different docket number.)




REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Associate Counsel


INTRODUCTION

The veteran had active service from January 1949 to September 
1952.  This appeal arises from a May 1993 rating decision of 
the Columbia, South Carolina, Regional Office (RO).  In this 
decision, the RO determined that the veteran had failed to 
submit the requisite new and material evidence needed to 
reopen his claims for service connection for a right eye 
disability and right ear hearing loss.  The RO also denied an 
compensable evaluation for the residuals of the veteran's 
fractured second and fifth right metacarpal bones in a rating 
decision of August 1993.  The veteran appealed all of these 
determinations.

In August 1996, the Board of Veterans' Appeals (Board) 
remanded these issues for further development of the medical 
evidence and in order to obtain the veteran's Social Security 
Administration (SSA) records.  By rating decision of August 
1997, the RO granted an increased evaluation, to 10 percent 
disabling, for the residuals of the veteran's fractured right 
hand.  The case has now returned for further appellate 
review.  

On a VA Form 9 received in July 1996, the veteran requested a 
hearing before the Board.  However, he withdrew this request 
in a written statement received in January 1998.


FINDINGS OF FACT

1.  The most recent final denial of the veteran's claims for 
service connection for a right eye disability and right ear 
hearing loss was the RO's rating decision issued in September 
1991.  

2.  The additional evidence submitted regarding service 
connection for a right eye disability and right ear hearing 
loss since the September 1991 rating is duplicative or 
cumulative of previously reviewed evidence, or is not 
material to the claims.

3.  The veteran's service-connected right hand disability is 
characterized by slight to marked limitation of motion, 
marked decrease in grip strength, pain on motion, and 
occasional swelling and stiffness; without occasional 
episodes of incapacitation.


CONCLUSIONS OF LAW

1.  The evidence received since the RO denied the veteran's 
claim for service connection for a right eye disability in 
September 1991 is not new and material, and the claim is not 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1998).

2.  The evidence received since the RO denied the veteran's 
claim for service connection for right ear hearing loss in 
September 1991 is not new and material, and the claim is not 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1998).

3.  An increased evaluation in excess of 10 percent disabling 
is not warranted for the veteran's arthritis due to trauma to 
the right hand, status post fracture of the second and fifth 
metacarpals.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991);  
38 C.F.R. Part 4, Codes 5003, 5010, 5222, 5223, 5225, 5226, 
5227 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background.

Upon the veteran's entrance into active service in January 
1949, the veteran was given a comprehensive physical 
examination.  The examiner noted that the veteran had 
sustained an injury to his right eye in 1941.  He reported no 
trouble with this eye since that injury.  The examiner failed 
to mark any physical findings regarding the veteran's right 
eye.  Vision in the right eye was 20/20.  On examination, the 
veteran's ears and ear drums had no significant abnormality.  
His hearing acuity was 15/15 in both ears.  An undated 
service medical record noted that the veteran had been in an 
automobile accident in 1946 that had resulted in a laceration 
of the right eye.  Examination of the right eye revealed a 
defective pupil, but he still had good vision.  In April 
1952, it was reported that the veteran had hit his head and 
required sutures.  He was given a separation examination in 
September 1952.  The veteran's ears, ear drums, eyes, pupils, 
and ocular motility were all found to be normal.  However, he 
did have a diagonal one inch scar on the left side of his 
left eye and a horizontal one inch scar over the left eye 
brow.  These scars were determined to be well-healed, non-
symptomatic, and non-disabling.  The veteran's right eye 
vision was 20/20 and his right hearing acuity was 15/15.  

A VA hospitalization report of January 1959 reported that the 
veteran had been involved in an automobile accident.  On 
examination, it was noted that the eyes had a congenital 
defect of the right pupil.  Funduscopic examination was 
unremarkable and there was no evidence of papilledema.  An x-
ray of the skull failed to reveal any fracture.  A few days 
after admission, it was determined that the veteran's 
symptoms included papilledema and a bilateral trephines was 
performed.  His symptoms subsequently improved.  The 
diagnosis was chronic subdural hydroma.

By rating decision of March 1959, the RO granted service 
connection for residuals of fractures to the right second and 
third metacarpals.  This disability was evaluated under the 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, 
Diagnostic Code (Code) 5225 as noncompensable.  This award 
was made effective from January 1959.

The VA outpatient records dated from January to April 1959 
noted the veteran's outpatient follow-up to his January 1959 
hospitalization.  In late January 1959, the veteran 
complained of pain in his right ear.  Examination of the ear 
revealed that it was inflamed and the physician felt that 
this indicated a small, early otitis media.  There were no 
further complaints of ear ache in the outpatient records.

A VA neuropsychiatric examination was provided to the veteran 
in May 1960.  He complained of ringing in his ears.  On 
examination, it was noted that he had lateral nystagmus.  The 
veteran reported that he had received surgery on his right 
eye after a piece of steel had entered it.  His pupil was 
noted to be misplaced down at about the six o'clock position, 
but the veteran claimed that he could see out of this eye.  
The diagnosis was chronic brain syndrome associated with 
trauma.

The veteran was hospitalized at a VA facility in May 1962.  
He had been referred due to his seizures and brain syndrome.  
On examination, the only abnormality noted with his ears or 
eyes was an old traumatic injury to the right iris and pupil.  

Three lay statements were received in February 1965.  None of 
these statements mentioned that the veteran had any eye or 
hearing disorder.  

The veteran was given a comprehensive VA physical examination 
in March 1965.  He made no complaints about his eyes or ears.  
On examination, the veteran's ears and eyes were noted to be 
normal.  A letter was received from a friend of the veteran 
in February 1968.  The author wanted to inform the VA of the 
veteran's claim that he had been assaulted in the military by 
a fellow servicemember.  The veteran alleged that this 
soldier had hit him in the head with a bottle.  

The veteran received a VA examination July 1970 for purposes 
of determining if he was housebound or qualified for aid and 
attendance.  It was noted that the veteran was blind in the 
right eye due to an old injury.  Another comprehensive VA 
physical examination was given to the veteran in October 
1970.  He complained of bilateral defective vision.  The 
veteran also claimed that nerve damage had resulted in 
defective hearing in the right ear.  On examination, his ear 
drums and canals were normal.  His right eye showed a 
deformity secondary to a trauma.  In a VA neuropsychiatric 
examination of the same month, the veteran claimed that he 
had received two head injuries while in the military as a 
result of assaults by other servicemembers.  He also alleged 
that he had received work-related head and back injuries 
after hitting a concrete pier in 1957.  The veteran 
complained that he was almost blind in the right eye.  He 
claimed that on entering active service his vision was 20/20, 
but had started to get worse before his separation.  The 
veteran alleged that his vision was not checked at the time 
of his separation from the military.  Neurological 
examination revealed that his cranial nerves were intact 
except for marked opacity of the right lens.  While the 
veteran was able to count fingers at ten feet, he could not 
distinguish fine objects.  The veteran was also provided with 
an eye consultation.  His right eye vision was 20/40 without 
correction and was 20/30 with correction.  The examiner noted 
that with the proper prescription the veteran's vision could 
be 20/20 in both eyes.  Physical examination of the eyes 
revealed a tear drop eccentrically placed pupil in the right 
eye with a normal fundus.  

A VA outpatient record of May 1973 noted on examination that 
the veteran's ears were essentially normal.  The veteran 
received another VA physical examination in September 1973 
for purposes of establishing the need for aid and attendance 
or housebound benefits.  He made no complaints about his eyes 
or ears.  Examination of his ears was essentially negative 
with no hearing loss noted.  The right eye had an abnormality 
as a result of an old injury.  Uncorrected vision was 20/70 
in the right eye.  

By rating decision of July 1975, the RO denied service 
connection for an ear injury.  It was determined by the RO 
that the evidence indicated that any injury involving the 
veteran's ears occurred post-service.  The veteran was 
notified of this decision in a letter issued that same month.  

A letter from a private physician dated in February 1982 
reported that the veteran had an essentially blind eye due to 
an old trauma.  The unidentified eye was noted to have marked 
eccentricity of the pupil.

The veteran was afforded a comprehensive VA physical 
examination in June 1982.  On examination, his ears were 
essentially negative.  However, the veteran did have a gross 
hearing loss that was helped with the use of hearing aids.  
The pupil of the right eye was off-center and pinpoint as a 
result of an old injury.  He could only distinguish light in 
the right eye, but had 20/20 vision in the left.  The 
diagnoses included only light perception in the right eye and 
hearing loss.  A VA outpatient record of October 1984 noted 
that the veteran had an abnormal pupil in the right due to 
trauma.  

Private medical records of September 1984 reported the 
veteran's claim that he had received head trauma in the 
military after falling off a vehicle.  He asserted that this 
trauma had resulted in the removal of a subdural hemorrhage.  
On examination, the right pupil was gone and the left reacted 
to light.  

In a written statement of November 1989, the veteran reported 
that he had tried to obtain the records of his private 
medical treatment received soon after he left the military.  
However, he noted that those doctors were now dead and their 
records were unavailable.

The RO received in May 1990 the veteran's private medical 
records dated from May 1987 to March 1990.  These records 
failed to disclose any treatment of his hearing, eyes, or 
right hand.  In April 1990, the RO received private medical 
records dated from September 1989 to March 1990.  These 
records also did not discuss any disorders associated with 
the veteran's hearing, eyes, or right hand.  Also received in 
April 1990 were a set of private treatment records dated from 
May 1989 to January 1990.  These records contained a physical 
examination of October 1989 that noted the veteran's 
genitourinary complaints.  His medical history included a 
claimed head injury in 1950 when he fell on ice with a 
resulting history of grand mal seizures.  The veteran 
reported that he had also experienced two strokes, a heart 
attack, and a cerebral hematoma repaired in 1959.  On 
examination, it was noted that the veteran wore corrective 
lenses on his eyes and hearing aids.  His left pupil was 
displaced and, while he could see dark and light, he could 
not see any images.  The veteran's ear canals were clear, but 
his hearing acuity was poor.  The range of motion in his 
extremities was found to be normal.  There was no diagnosis 
given concerning the veteran's eyes, ears, or right hand.  
Another set of private medical records was received in April 
1990 that was dated in March 1989.  These records did not 
discuss any of the disabilities on appeal.

VA medical records dated from January 1988 to March 1990 were 
incorporated into the claims folder in April 1990.  In a 
discharge summary for a period of hospitalization during May 
1983, examination found an eccentric right pupil.  The 
veteran claimed that this had been the result of a childhood 
injury.  Otherwise, examination of his eyes and ears was 
unremarkable.  A VA discharge summary for a period of 
hospitalization from November 1983 to January 1984 reported 
the veteran's detoxification from prescribed medication.  
Physical examination revealed a displaced right pupil.  The 
veteran was given an ophthalmology consultation in July 1989.  
He reported that he had received trauma to his right eye on 
two occasions.  The first was approximately 39 years ago and, 
the second, was 10 years ago from a flying piece of metal.  
The assessment was status post trauma to the right eye with 
repair.  In August 1989, the veteran was given audiometric 
testing.  The results of this testing indicated that there 
was moderate to profound sloping sensorineural hearing loss 
in the right ear.  His right ear acoustic reflexes were 
within normal limits.  The testing noted the following 
results:

HERTZ
250
500
1000
1500
2000
3000
4000
6000
8000
RIGHT
50
50
35
-
60
-
100
-
-
LEFT
15
10
10
-
5
-
40
-
40

In September 1989, the veteran complained of a sore ear.  The 
assessment was a small irritation.  An undated outpatient 
record noted an abnormal right pupil.

The veteran's private medical records dated from June to 
August 1987 were received in June 1990.  His medical history 
included a stroke in 1981 that had caused shooting pain in 
his right eye.  He also noted a separate accident that had 
resulted in a piece of metal shooting into his right eye.  
The examination found an irregular, fixed right pupil that 
only allowed light perception.  The examiner noted that it 
was difficult to arrive at an impression, but associated the 
veteran's complaints with his previous cerebrovascular 
accident and cervical spine disc herniation.  Another private 
physical examination of October 1989 was received in 
September 1990.  This examination noted that the veteran's 
"left" pupil was displaced and only allowed perception of 
light and dark.  The "right" pupil was noted to be reactive 
to light.  His hearing acuity was found to be poor.  The 
range of motion in the veteran's extremities was noted to be 
normal.  

In June 1991, the veteran filed a claim for service 
connection for hearing loss in the right ear and a right eye 
disability.  He claimed that in 1952 an aircraft that he was 
on had a rapid decompression that resulted in his current 
hearing loss.  The veteran alleged that blood had come out of 
his ears and that it felt like his ears were stopped-up.  He 
asserted that this feeling had never gone away.  The veteran 
also claimed that his right eye had started to blur while in 
the military.  He alleged that at the time he was told it was 
due to snow-blindness and that the military tried to 
discharge him for this condition.  By rating decision of 
September 1991, the RO denied the claims for service 
connection for right ear hearing loss and right eye 
disability.  These claims were denied as they were not shown 
on his service medical records.  The veteran was notified of 
this decision in a letter dated that same month.  

VA outpatient records dated from October 1990 to March 1991 
were associated with the claims file in March 1992.  These 
records did not report any treatment of the veteran's right 
eye, right ear, or right hand.  

In August 1992, the RO received from the veteran a response 
he had received from the National Personnel Records Center 
(NPRC) in St. Louis, Missouri.  It was reported that the 
veteran's file could not be located.  The NPRC informed the 
veteran that if his military records had been at its location 
in July 1973, they may have been destroyed in a fire.

The veteran submitted a written statement in September 1992 
in which he claimed service connection for a right eye and a 
right ear disability.

VA medical records dated from January 1988 to January 1993 
were associated with the claims file in February 1993.  A 
computerized tomography (CT) scan of the veteran's skull was 
performed in December 1988.  This study revealed a right 
frontal lobe infarction with mild ventriculomegaly.  The 
veteran received a VA ear, nose, and throat (ENT) 
consultation in August 1991.  Examination revealed a pearly 
gray, intact tympanic membrane in the right ear and a 
possible right upper lid ptosis.  Audiometric testing was 
also given to the veteran in August 1991.  He claimed that he 
had experienced bilateral hearing loss for several years.  
Testing revealed the following results:

HERTZ
250
500
1000
1500
2000
3000
4000
6000
8000
RIGHT
70
65
65
-
70
-
-
-
-
LEFT
20
15
15
-
15
-
50
-
45

It was reported that these results indicated severe to 
profound sensorineural hearing loss in the right ear.  The 
examiner also determined that speech discrimination was poor 
in the right ear.  The veteran's right tympanic membrane was 
normal.  In May 1992, a sebaceous cyst was found in the right 
auditory canal.  An outpatient record of July 1992 noted the 
veteran's complaint of sinus drainage.  A punctured right 
tympanic membrane was found on examination.  The veteran 
claimed that this puncture had existed since he was on an 
airplane that "fell" in 1952.  The diagnosis was chronic 
sinusitis.  In October 1992, the veteran complained of right 
nasal congestion and his right ear being stopped-up.  On 
examination, his right tympanic membrane was thickened and 
scarred.  The diagnosis was nasal congestion.  During an 
orthopedic examination in January 1993, it was noted that the 
veteran's right pupil was deformed.  He claimed that his iris 
had frozen due to snow blindness and had required surgery.  

By rating decision of May 1993, the RO determined that the 
veteran's current right eye disorder and right ear hearing 
loss had been sustained long after he had separated from the 
military.  

The RO received in June 1993 a letter that the veteran had 
written to his Senator.  He claimed that he had been frozen 
while serving with the military in Alaska in 1950.  The 
veteran alleged that this cold weather injury had resulted in 
him falling off a military vehicle.  He acknowledged that he 
was not treated at a hospital for this injury.  It was 
alleged by the veteran that this cold weather injury caused a 
bone infection that his military physicians had mistakenly 
diagnosed as syphilis.  He felt that this bone infection had 
led to his right ear disability, and a right eye disability.

The veteran submitted a written statement in July 1993 in 
which he claimed entitlement to an increased evaluation for 
his service-connected right hand disability.

A set of VA medical records dated from January 1988 to August 
1993 were incorporated into the claims file in August 1993.  
In February 1993, the veteran complained of right ear hearing 
loss that had been present for years.  On examination, his 
right tympanic membrane was intact.  The veteran received a 
ophthalmology consultation in April 1993.  He claimed that 
his right eye had received a penetrating wound from a glass 
fragment in 1942.  The veteran alleged that this injury had 
not affected his eyesight.  On examination, it was noted that 
the right iris had prolapsed into the wound.  The diagnosis 
was anterior prolapse of the iris.  The veteran was given 
another ophthalmology examination in May 1993.  He reported 
that his right eye had been injured in 1944.  The diagnosis 
was an old wound that had resulted in the iris and pupil 
being drawn down.  A discharge summary of July 1993 noted 
that the veteran had undergone surgery for a full-thickness 
scleral patch graft.  Ultimately, this procedure was 
successfully completed and the veteran was released.  An 
August 1993 consultation report noted that the surgical 
results were doing well.  

In a rating decision of August 1993, the RO denied the 
veteran's claim for an increased evaluation of his right hand 
disability on the basis that it had not been treated in 
recent years.  

By letter of November 1993, the RO requested that the veteran 
provide release forms for all private medical treatment he 
had received for his claimed disabilities.  He was informed 
that it was ultimately his responsibility to provide this 
evidence to the VA.  The veteran was warned that failure to 
submit this evidence could have an adverse effect on his 
claims.  The veteran submitted a written statement in 
December 1993.  He claimed that he had sustained his current 
right eye and right ear disabilities after falling off of a 
military vehicle in 1952.  The veteran alleged that a 
military physician had told him that he had become "snow 
blind", and wanted him to be discharged.  He asserted that 
he had refused to leave the military because of his fear that 
his fellow servicemembers would accuse him of not being able 
to take it.  

In December 1993, the veteran's private medical records dated 
from May 1987 to November 1993 were received at the RO.  In 
September 1992, an examiner noted that the veteran had 
"osteoarthritis involving both of his fingers."  

The RO incorporated into the veteran's claims file VA medical 
records dated from December 1988 to August 1993.  These 
records were duplicates of evidence previously reviewed by 
the RO.

Additional private medical records were received in December 
1993.  These records contained duplicates of previously 
received evidence and treatment records of disorders not 
claimed as service-connected.  In July 1994, the veteran 
submitted copies of his personal calendar that noted the 
dates of his medical appointments.  More private medical 
records were received in August 1994.  These records 
contained duplicates of previously obtained evidence and new 
records that did not report any treatment of his right eye, 
right ear, or right hand disorders.  

In a rating decision of January 1995, the RO determined that 
the evidence received since its rating decision of May 1993 
was not applicable to the veteran's claim of service 
connection for a right ear or right eye disability, or for 
his claim of an increased evaluation of his right hand 
disability.  Also submitted in January 1995 was a letter from 
the veteran's private physician.  The physician noted that he 
had treated the veteran since 1961.  It was reported that the 
veteran had an essentially blind right eye with marked 
changes to the pupil due to old trauma.

At his hearing on appeal in February 1996, the veteran 
testified that he had "trigger pain" in the fingers of his 
right hand.  He claimed that arthritis had set in in his 
fractured right finger.  The veteran asserted that this 
finger would get stiff and, at night, he would have to "pull 
out" this finger.  He noted that he was right-handed and 
could not make a fist or fully straighten out the fingers of 
the right hand.  The veteran testified that his treating 
physicians had informed him that he had "bad" nerves in his 
back.  However, the veteran insisted that he had a problem 
with his bones.  He claimed that bones all over his body had 
hurt since 1951.  The veteran acknowledged that he had 
injured his right eye in 1942.  At the time of his entrance 
into active service, he claimed that he had a small pupil but 
still had 20/20 vision.  The veteran asserted that while 
stationed in Alaska a military physician had wanted to 
discharge the veteran for his defective right eye.  It was 
alleged that this physician had warned the veteran that he 
would eventually become "snow blurred" in his right eye.  
The veteran testified that he refused to be discharged 
because all of his brothers had enlisted into active service 
and he did not want to incur their recriminations.  He 
asserted that his right eye had been treated in the military 
with eye drops and a patch to wear.  The veteran alleged that 
he has had blurred vision in his right eye ever since leaving 
the military.  He also claimed that he had injured his right 
ear while on a military transport airplane.  The veteran 
alleged one engine had gone out while in flight and the 
airplane had fallen eight to ten thousand feet.  He asserted 
that this drop in altitude had caused his ears to stop-up.  
The veteran claimed that he had been treated with ear drops 
and was later told by a military physician that his ear 
problem had been resolved, but the veteran asserted that this 
problem had never gone away.  The veteran claimed that he had 
never been given a physical examination at the time of his 
separation from the military.  He asserted that he had tried 
to obtain his private medical records for the years soon 
following his separation from the military, but he was 
informed they had been destroyed.  The veteran noted that in 
1974 he had been given a hearing test and was told by the 
physician that he had nerve damage in his right ear.  
Subsequent examination had revealed a punctured ear drum, but 
the veteran claimed that he was later told this had grown 
back.  

Incorporated into the claims file in March 1996 were VA 
medical records dated from January 1994 to February 1996.  
The veteran complained of sinus drainage in January 1994.  
Examination of the right tympanic membrane found it to be 
dull.  The diagnoses were sinusitis and right ear otitis.  An 
optometry consultation of March 1994 assessed the veteran 
with pupillectomy of the right eye, astigmatism, and 
presbyopia.  An ophthalmology consultation of June 1994 found 
the veteran's eyes to be stable.  In February 1995, the 
veteran complained of right ear pain.  He claimed that he 
could not hear out of his right ear since his military 
service.  The diagnosis was right ear otitis externa.  The 
veteran was given follow-up examination in February 1996 for 
his 1993 right eye surgery.  No diagnosis was given.  A 
separate medical record of February 1996 reported the 
veteran's complaint of many years of right ring finger 
numbness.  He claimed that he experienced pain in the 
metacarpal area of this digit.  On examination, the fourth 
right finger had a locking motion and was tender to pressure 
at the ventral metacarpal area.  The diagnosis was probable 
trigger finger at the right fourth finger.  

Private medical records dated from April 1990 to September 
1994 were also received in March 1996.  These records noted 
diagnoses for unspecified degenerative joint disease.

In May 1996, the RO received a written statement from a 
fellow servicemember who had been stationed in Alaska with 
the veteran from 1949 to 1952.  It was claimed that the 
veteran had sustained a cold weather injury and then had 
fallen off a military vehicle while on maneuvers.  The writer 
asserted that this fall had resulted in the veteran receiving 
severe head and back injuries.

The Board remanded this case in August 1996 in order to 
obtain additional medical and Social Security Administration 
(SSA) records.  It was also requested that the RO obtain an 
orthopedic examination of the veteran's service-connected 
right hand disorder.  In a written statement of October 1996, 
the veteran informed the RO that there are "no doctors or 
hospitals involved in my care, past or present, other than 
VAMC Augusta and it's staff."

The RO incorporated into the veteran's claims file in 
November 1996 his VA medical records dated from July 1993 to 
October 1996.  These records contained many duplicates of 
evidence previously considered by the RO.  In April 1996, the 
veteran complained that his right ring finger would lock down 
into his palm.  On examination, the right hand and fingers 
had full range of motion.  However, the distal palm along the 
right ring finger was tender.  This finger also had a 
"catch" in it while the finger was straightened from a 
fully flexed position.  The assessment was a "trigger 
finger" that was opined to probably merit surgery.  Another 
diagnosis for a right ring trigger finger was noted in August 
1996.  This record reported that X-rays of the finger had 
been negative.  In September 1996, it was reported that the 
veteran had undergone surgery for a pulley release of the 
right ring trigger finger.  

The veteran was afforded a VA orthopedic examination in March 
1997.  The veteran complained of excessive hand pain and 
stiffness.  He claimed that he had decreased grip strength.  
It was reported that the veteran had undergone surgery for 
release of a trigger finger on the ring finger of his left 
hand.  On examination, there was a normal external bony 
architecture except for the first metacarpal which showed an 
extensive loss at the metacarpo-phalangeal joint.  The second 
through fifth finger had 70 degrees of metacarpophalangeal 
flexion, 90 degrees of proximal interphalangeal (PIP) 
flexion, and 30 degrees of distal interphalangeal (DIP) 
flexion.  Grip strength in the right hand was found to be 
markedly decreased, but protective sensation was intact.  
Radiological studies of the right hand showed diffuse 
degenerative changes as well as evidence of a previous, 
healed second and fifth metacarpal fracture.

The RO received the veteran's SSA records in April 1997.  
Duplicates of previously considered evidence were contained 
in these records.  The evidence not previously of record 
included a VA general medical examination of January 1960 
that noted a defective right pupil as a result of an injury.  
On a private neuropsychiatric examination of January 1963, 
the veteran complained of ringing in his ears.  It was also 
noted that the veteran had sustained a right eye injury in 
1942.  A SSA report of March 1994 noted that the veteran had 
recently been seen by a private physician for an ear 
infection.  It was reported that the veteran had blurred 
vision in his right eye and he claimed that his vision had 
become very bad.  The veteran repeated these complaints in a 
private psychiatric examination of May 1994.  In a private 
neurological examination of October 1981, the veteran claimed 
that he had experienced impaired hearing in his right ear 
ever since 1950.  A medical consultation of November 1981 
found no visual or hearing restriction in the veteran.  A 
letter from the veteran's private physician dated in February 
1982 reported that the veteran had marked changes and 
eccentricity in the pupil of an unidentified eye.  It was 
noted that these changes had resulted from an old trauma.  A 
private rheumatology examination of October 1986 noted the 
veteran's complaint of pain in the interphalangeal joints of 
his hands, more on the left than the right hand.  He claimed 
that he occasionally experienced swelling in the PIP joints 
of his hands.  The veteran also complained of diminished 
hearing in the right ear and essential blindness in the right 
eye.  On examination, the veteran had a cloudy right cornea 
and the fundus was unable to be visualized.  His tympanic 
membranes were normal.  The veteran had 1+ swelling with 
slight lack of extension in the PIP joints of both hands.  
The impression was probable osteoarthritis involving the PIP 
joints of both hands.  In a written statement received in 
January 1987, the veteran claimed that he had received a cold 
weather injury while serving in the military in Alaska in 
1950 and again in 1951.  He also alleged that he had lost his 
hearing in 1952 when a military airplane he was riding in 
lost altitude.  

A supplemental statement of the case (SSOC) was issued to the 
veteran in August 1997.  He was informed by the RO that he 
had not presented the requisite evidence needed to reopen his 
claims for service connection for a right eye disability and 
right ear hearing loss.  It was determined by the RO that the 
evidence of record was merely duplicative and cumulative of 
evidence previously considered.  

By rating decision of August 1997, the veteran was granted a 
10 percent evaluation for arthritis due to trauma to the 
right hand, status post fracture of the second and fifth 
metacarpal.  This evaluation was made effective from June 
1993 under Code 5010.  The veteran was notified of this 
decision by letter of August 1997 and was provided with a 
copy of the RO's rating decision.  He was further informed 
that this adjudication was a full grant of all benefits 
sought on appeal regarding his service-connected right hand 
disability.

In January 1998, the veteran submitted directly to the Board 
duplicate copies of VA medical records, a fellow 
servicemember's statement, and a private physician's letter.  
VA medical records not previously reviewed by the RO were 
included in these documents.  VA medical records dated from 
August to October 1997 noted treatment of various generalized 
complaints.  There is no noted treatment of the veteran's 
right eye, right ear, or right hand.  Also attached to these 
documents was a medical article that discussed medication 
prescribed for psychiatric disorders.


II.  New and Material Evidence Claims.

a.  Applicable Criteria.

The RO's decision of September 1991 that denied the veteran's 
claims for service connection for a right eye disability and 
right ear hearing loss are final and are not subject to 
revision on the same factual basis.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.104(a), 20.302(a) (1998).  In order to 
reopen his claim, the veteran must present or secure new and 
material evidence with respect to the claim which has been 
disallowed.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1998). 

On attempts to reopen previously and finally denied claims, 
the VA must conduct a two-step analysis.  First, it must be 
determined whether the evidence presented or secured since 
the prior final denial of the claim is new and material when 
viewed in the context of all the evidence and when the 
credibility of the new evidence is presumed.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991); Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  If the evidence is determined 
to be new and material, the VA must then review the new 
evidence in the context of all the evidence to determine 
whether the prior disposition of the claim should be altered.  
Jones (McArthur) v. Derwinski, 1 Vet. App. 210, 215 (1991).  
The VA is required to review all the evidence submitted by a 
claimant since the last final denial of a claim in order to 
determine whether a claim must be reopened and readjudicated 
on the merits.  Evans at 285; See also Glynn v. Brown, 6 Vet. 
App. 523 (1994).  In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998), the United States Court of Appeals for the Federal 
Circuit (Circuit Court) held invalid the test applied in that 
case by the Board and the United States Court of Veterans 
Appeals (Court) for determining whether new and material 
evidence had been submitted to warrant reopening of a claim 
for service connection.  Specifically, the Circuit Court held 
that "new and material evidence" as provided in 38 C.F.R. 
§ 3.156(a), as a requirement to reopen a finally disallowed 
claim, had been impermissibly defined in Colvin v. Derwinski, 
1 Vet. App. 171, 174 (1991) as requiring "a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome" (emphasis added).  Thus, the Board must use 38 
C.F.R. § 3.156(a) itself to determine whether new and 
material evidence has been submitted sufficient to reopen the 
veteran's claim.

"New" evidence is that which is not merely cumulative of 
other evidence of record.  "Material" evidence is that 
which is relevant to and probative of the issue at hand.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991); Cox v. (Billy) 
v. Brown, 5 Vet. App. 95 (1993).


Due Process and Development

The veteran has provided confusing and contradictory 
statements regarding the treatment of his claimed service-
connected disabilities.  Some physician's statements indicate 
that he had received treatment from private sources.  
However, in his statement of October 1996, the veteran denied 
any treatment of his disorders outside of the VA.  It is 
noted that both the RO and the Board have made repeated 
attempts to obtain all of the private medical records 
identified in the claims file.  The veteran was requested to 
submit this evidence in a letter of November 1993 and was 
warned of the possible adverse consequences that may result 
if he failed to submit this evidence.  He has also been 
advised of the evidence needed to substantiate his claims in 
multiple statements and supplemental statements of the case.  
It is determined by the undersigned that the VA has complied 
with its duty to assist the veteran found at 38 U.S.C.A. 
§ 5107(a) (West 1991), and has provided adequate notice to 
the veteran on the need to submit relevant evidence to 
substantiate his claims.  See Robinette v. Brown, 8 Vet. App. 
69 (1995).

It is noted that the last SSOC issued regarding whether new 
and material evidence had been presented on the issues on 
appeal was in August 1997.  Since that date, the veteran has 
submitted additional evidence directly to the Board.  
According to 38 C.F.R. § 20.1304(c) (1998), if the Board 
receives pertinent evidence that was not reviewed by the RO 
and no waiver of RO consideration is attached to this 
evidence, the Board must remand the case to the RO for 
further consideration.  However, if it is determined that 
this evidence is not relevant or pertinent to the claims on 
appeal then no remand is warranted.  The undersigned finds 
that the evidence submitted since August 1997 is either 
duplicative of evidence previously considered by the RO or 
does not contain any relevance to the veteran's claims for 
service connection for a right eye disability or right ear 
hearing loss.  Thus, appellate review may proceed at the 
present time.

The Board has considered whether the veteran's procedural 
rights have been violated by the Board's consideration of 
this case in light of the Circuit Court decision in Hodge v. 
West.  As reflected in the statement of the case, the RO 
considered the law relative to new and material evidence as 
it existed prior to the decision of Hodge.  The veteran was, 
thus, not afforded the right to notice, a hearing and to 
submit evidence relative to the change in law as set forth in 
the recent Circuit Court decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  The Board, however, concludes 
that the veteran's procedural rights were not abridged in 
this case, as the RO and the Board have based its denials on 
the failure of the veteran to submit new evidence, finding 
that the additional evidence was cumulative.  (See discussion 
below).  As the RO did not reach the matter of whether there 
was a reasonable possibility that the new evidence would 
change the outcome, which was the language struck down by the 
Circuit Court, the veteran was not denied due process.  The 
Board has also not based its denial on the failure to submit 
evidence which when viewed in the context of all the evidence 
would change the outcome.



b. Analysis.

Right Eye Disability

In its rating decision of September 1991, the RO considered 
the following evidence.  The veteran's entrance examination 
of January 1949 that noted a history of a pre-service right 
eye injury.  The examination found a defective pupil and 
20/20 vision.  A separation examination of September 1952 
found the veteran's eyes to be normal and right eye vision of 
20/20.  

Multiple post-service medical examinations noted that the 
veteran had an old traumatic injury to his right eye.  Post-
service medical histories taken from the veteran indicated 
that he had received two head injuries in the military due to 
physical assaults, a work-related head injury in 1957, and a 
head injury due to an automobile accident in 1959.  The 
veteran also claimed that he had received a head injury after 
falling off a military vehicle sometime in the early 1950's.  

A hospital report of January 1959 diagnosed papilledema after 
the veteran's automobile accident.  An examination in January 
1960 reported that the veteran's right pupil was misplaced in 
the six o'clock position.  In July 1970, the veteran first 
claimed that he was blind in his right eye.  The examination 
of October 1970 reported the veteran's claim that his vision 
had become progressively worse since his military service.  
The examiner opined that the veteran's vision was 20/20 with 
the proper lens prescription.  Medical professionals reported 
in 1982 that the veteran was essentially blind in his right 
eye and could only distinguish light.  In July 1989, the 
veteran claimed that he had received two right eye injuries, 
the first was 39 years ago and the second was 10 years ago.  
(Respectively, 1950 and 1979).

In its rating decision of September 1991, service connection 
for a right eye disability was denied on the basis that there 
was no evidence in the veteran's service medical records that 
he had incurred such a disability during his military 
service.

Since September 1991, the RO has received the following 
evidence.  The veteran has claimed that his iris was frozen 
in the military due to snow blindness and/or a cold weather 
injury.  In the alternative, he has claimed that his right 
eye disorder was the result of a fall from a military 
vehicle.  He claimed that he had been treated by a military 
physician for this problem and it was recommended that he be 
discharged from active service.  The veteran has alleged that 
his vision has been blurred ever since his military service.

A lay statement received in May 1996 from a fellow 
servicemember supported the veteran's claim that he had 
fallen off of a military vehicle and sustained a head injury.  
There are multiple diagnoses for a right eye disorder that is 
attributed to an old injury.  The veteran has given multiple 
medical histories of pre and post-service right eye injuries.

The evidence received by the VA since September 1991 merely 
notes continued treatment of the veteran's eye complaints and 
confirmation that he currently has a right eye disability.  
While the veteran has claimed that his vision worsened during 
his military service, his separation examination provides 
objective evidence that it did not.  He has failed to submit 
new medical evidence contemporaneous with his military 
service that he had sustained an additional right eye 
disability or medical evidence that relates his current 
disability to military service.  

It has been alleged by the veteran that his current right eye 
disorder is the result of a head injury or a cold weather 
injury received during his military service.  As a lay 
person, the veteran is not competent to provide an opinion on 
etiology or diagnosis of a disorder.  Zang v. Brown, 8 Vet. 
App. 246 (1995).  Therefore, the veteran's opinion is 
insufficient to reopen his claim for service connection.

The undersigned finds that the additional evidence submitted 
since September 1991 is merely cumulative of previously 
reviewed evidence.  It is further determined that the 
veteran's new allegations of incurrence are not material.  
Thus, it is found that the veteran has not submitted new and 
material evidence required to reopen a claim for service 
connection for a right eye disability.


Right Ear Hearing Loss

In its rating decision of September 1991, the RO considered 
the following evidence.  The veteran's service medical 
records that contained no notation of treatment or diagnosis 
for right ear hearing loss.  His separation examination of 
September 1952 that found his right ear and hearing acuity to 
be normal.  

Post-service medical records noted a diagnosis for otitis 
media in January 1959.  On examination in May 1960, the 
veteran complained of ringing in his ears.  In September 
1973, the examiner noted that no hearing loss was found in 
the veteran's right ear.  An examiner noted that the veteran 
did have a right ear gross hearing loss in June 1982.  
Audiometric testing in August 1989 revealed moderate to 
profound right ear hearing loss.  In a written statement of 
June 1991, the veteran claimed that his current right ear 
hearing loss had been the result of a rapid loss of altitude 
while riding in a military cargo aircraft in the early 
1950's.

In its rating decision of September 1991, service connection 
for a right ear hearing loss was denied on the basis that 
there was no diagnosis of hearing loss in his service medical 
records.

Since September 1991, the RO has received the following 
evidence.  The veteran has claimed that a cold weather injury 
sustained in his military service led to his right ear 
hearing loss.  In the alternative, he has asserted that his 
current right ear hearing loss was the result of a fall from 
a military vehicle.  As noted above, a May 1996 lay statement 
supported the veteran's claimed fall and head injury.  The 
veteran has also alleged that his hearing loss was treated in 
the military and that he has experienced stopped-up ears ever 
since the airplane incident in the early 1950's.  He reported 
that he was first diagnosed with hearing loss in 1974.

A VA examination of May 1992 found a punctured right ear 
drum.  The veteran claimed that this puncture had existed 
ever since his airplane accident in 1952.  The diagnosis was 
sinusitis.  There are multiple medical findings confirming 
the veteran's right ear hearing loss.

The evidence received by the VA since September 1991 merely 
notes continued treatment of the veteran's ear complaints and 
confirmation that he currently has right ear hearing loss.  
There is no medical opinion in these records that this 
hearing loss was the result of any incident of his military 
service.  The veteran has failed to submit any medical 
evidence that he sustained a hearing loss during his military 
service.  There is no contemporaneous objective evidence that 
the veteran sustained a right ear hearing loss during service 
or within one year of his separation.

The veteran has alleged that he sustained a right ear hearing 
loss due to an airplane losing altitude quickly or a cold 
weather injury while serving in the military.  The only 
opinion linking these events to his current hearing loss is 
the veteran's own.  As a lay person, the veteran is not 
competent to provide an opinion on etiology or diagnosis of a 
disorder.  Zang v. Brown, 8 Vet. App. 246 (1995).  Therefore, 
the veteran's opinion is insufficient to reopen his claim for 
service connection.  

The undersigned finds that the evidence submitted since 
September 1991 is neither new nor probative under the Manio 
test.  Therefore, it is determined that the veteran has not 
submitted new and material evidence required to reopen a 
claim for service connection for right ear hearing loss.


III.  Increased Evaluation for Arthritis due to Trauma to the 
Right Hand.

a.  Applicable Criteria.

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased evaluation is well-grounded if the claimant 
asserts that a disorder for which service connection has been 
granted has worsened.  Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  In this case, the veteran asserted that the 
residuals of his service-connected right hand fracture are 
worse than evaluated, and he has thus stated a well-grounded 
claim.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1998).  
Separate diagnostic codes identify the various disabilities.  
The VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. §§ 4.1 and 4.2 (1998).  Also, 38 C.F.R. 
§ 4.10 (1998) provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable the 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 594.

In addition, 38 C.F.R. § 4.40 (1998) requires consideration 
of functional disability due to pain and weakness.  As 
regards the joints, 38 C.F.R. § 4.45 (1998) notes that the 
factors of disability reside in reductions of their normal 
excursion of movements in different planes.  The 
considerations include more or less movement than normal, 
weakened movement, excess fatigability, incoordination, 
impaired ability to execute skilled movements smoothly, pain 
on movement, swelling, deformity or atrophy of disuse, 
instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing.  
According to 38 C.F.R. § 4.59 (1998), painful motion is an 
important factor in evaluating any disability associated with 
a form of arthritis.  It is stated that it is the VA's 
intention to award at least the minimum compensable 
evaluation for any joint that evidences actual painful 
motion, instability, or malalignment.

The evaluation of the same disability or manifestations under 
different diagnoses is to be avoided.  38 C.F.R. § 4.14 
(1998).  Rather, the veteran's disability will be rated under 
the diagnostic code which allows the highest possible 
evaluation for the clinical findings shown on objective 
examination.

When an unlisted condition is encountered, it will be 
permissible to rate the condition under a closely related 
disease or injury in which not only the functions affected, 
but the anatomical localization and symptomatology are 
closely analogous.  Conjectural analogies will be avoided, as 
will the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  Nor will ratings assigned to organic 
diseases and injuries be assigned by analogy to conditions of 
functional origin.  38 C.F.R. § 4.20 (1998).

The applicable schedular criteria are as follows:

Code 5010.  Arthritis, due to trauma, 
substantiated by X-ray findings:  Rate as 
arthritis, degenerative.

Code 5003.  Arthritis, degenerative 
(hypertrophic or osteoarthritis):  
Degenerative arthritis established by X-
ray findings will be rated on the basis 
of limitation of motion under the 
appropriate diagnostic codes for the 
specific joint or joints involved (DC 
5200 etc.). When however, the limitation 
of motion of the specific joint or joints 
involved is noncompensable under the 
appropriate diagnostic codes, a rating of 
10 pct is for application for each such 
major joint or group of minor joints 
affected by limitation of motion, to be 
combined, not added under diagnostic code 
5003.  Limitation of motion must be 
objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the 
absence of limitation of motion, rate as 
below: 
>With X-ray evidence of involvement of 2 
or more major joints or 2 or more minor 
joint groups, with occasional 
incapacitating exacerbation; rate as 20 
percent disabling.
>With X-ray evidence of involvement of 2 
or more major joints or 2 or more minor 
joint groups; rate as 10 percent 
disabling.
* Note (1):  The 20 pct and 10 pct 
ratings based on X-ray findings, above, 
will not be combined with ratings based 
on limitation of motion.

Code 5222.  Three digits of one hand, 
favorable ankylosis of:
>Index, middle and little; rate as 30 
percent disabling in the major hand and 
20 percent disabling in the minor hand.

Code 5223.  Two digits of one hand, 
favorable ankylosis of: 
Index and little fingers; rate as 20 
percent disabling.

Code 5225.  Index finger, ankylosis of: 
>Unfavorable; rate as 10 percent 
disabling.
>Favorable; rate as 10 percent disabling.

Code 5226.  Middle finger, ankylosis of:
>Unfavorable; rate as 10 percent 
disabling.
>Favorable; rate as 10 percent disabling.

Code 5227.  Finger, any other, ankylosis 
of:
Rate as noncompensable.

* Note:  Extremely unfavorable ankylosis 
will be rated as amputation under 
diagnostic codes 5152 through 5156.


b.  Analysis.

Initially, the undersigned notes that the last SSOC issued 
regarding an increased evaluation for the veteran's service-
connected right hand disability was in March 1996.  By rating 
decision of August 1997, the RO granted a compensable 
evaluation for this disability under Code 5010.  The veteran 
was notified of this decision in a letter of the same month 
and was informed that this award had been a full grant of all 
benefits sought on appeal.  He was also provided with a copy 
of the RO's rating decision noting its reasons and bases for 
this decision.  The veteran's representative filed a brief to 
the Board in October 1997 in which it was argued that the 
veteran was entitled to an increased evaluation for the 
residuals of his service-connected right hand disability.  

As noted above, a veteran may be granted a 20 percent 
evaluation under Code 5003 and 5010.  Therefore, it is the 
undersigned's determination that the award of a 10 percent 
evaluation in August 1997 was not a full grant of benefits 
sought on appeal.  While the RO was mistaken on this point, a 
remand for an additional SSOC is not warranted.  The veteran 
has been notified of the criteria for evaluating his 
disability in the previous statement of the case and SSOCs.  
The reasons and bases of the RO's latest decision were 
provided to him in the rating decision of August 1997.  His 
representative has availed itself of the opportunity to 
present comprehensive arguments on the merits of the 
veteran's claim for an increased evaluation in the brief of 
October 1997.  It is determined by the undersigned that the 
veteran's due process rights have been complied with and he 
and his representative have had the opportunity to argue his 
claim on the appropriate laws and regulations.  Therefore, 
appellate review may proceed at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

As noted in the previous section of this decision, additional 
evidence was submitted by the veteran directly to the Board 
after the RO's August 1997 decision.  However, none of this 
evidence is pertinent to his claim for an increased 
evaluation of his service-connected right hand disability 
and, therefore, no remand is warranted for RO consideration 
of this evidence.

There is no radiological or other medical evidence that the 
joints of the veteran's right hand are ankylosed or fixed in 
one position.  Without ankylosis, the veteran's right hand 
disability cannot be evaluated under Codes 5222 through 5227.  

It is noted by the undersigned that in the rating decision of 
March 1959 the veteran was granted service connection for 
residuals affecting the second and third metacarpal bones.  
However, based on the latest radiological evidence obtained 
in March 1997, the RO changed the defined metacarpal bones to 
the second and fifth.  The changed definition of the 
veteran's right hand disability has not adversely affected 
the veteran.  Even if all three metacarpal bones are 
considered service-connected, without evidence of ankylosis 
an increased evaluation under Codes 5222 through 5227 is not 
possible.  Since all three bones are associated with minor 
joints, as discussed in the next paragraph, a higher 
evaluation under Codes 5003 and 5010 is also not possible.   

The veteran's service-connected right hand disability affects 
multiple minor joints of his hand.  38 C.F.R. § 4.45(f) 
(1998).  Under the criteria of Codes 5003 and 5010, an 
increased evaluation to 20 percent disabling is only allowed 
if the residuals of his arthritis result in occasional 
incapacitation.  The veteran testified in February 1996 that 
at times his right hand would become stiff, that he could not 
make a fist, and that the hand could not completely 
straighten out.  He also claimed that he had a trigger finger 
in his right hand that he would have to "pull out" at 
night.

The objective medical evidence indicates that a diagnosis of 
a trigger finger was given in February 1996 for the veteran's 
right fourth/ring finger.  This diagnosis was confirmed in 
April 1996 and radiological studies found no arthritis 
associated with the joints of this finger.  Surgical release 
of this finger was accomplished in August 1996 and it appears 
the veteran had a full recovery.  The VA orthopedic 
examination erroneously identified this surgery as involving 
the left hand.  A thorough examination of the right hand 
revealed no residual trigger finger symptomatology.  The 
veteran's right fourth/ring finger has never been service-
connected as a residual of his injury in the military.  The 
latest objective evidence indicates that the veteran does not 
currently have a chronic disability associated with his 
fourth right finger.  

A private examination of October 1986 found slight lack of 
extension in the fingers of the right hand and some swelling.  
Examination in April 1996 found the right hand to have full 
range of motion.  The orthopedic examination noted range of 
motion studies that indicated slight to marked limitation of 
motion in his finger joints.  This examination also found 
marked decrease in the right hand's grip strength.  While 
there are indications in the medical evidence that the 
veteran's complaints associated with his right hand could be 
part of his cervical spine disability, any doubt about right 
hand symptomatology must be resolved in the veteran's favor 
under 38 U.S.C.A. § 5107(b) (West 1991).  

The undersigned finds that the veteran's service-connected 
right hand disability is characterized by slight to marked 
limitation of motion, marked decrease in grip strength, pain 
on motion, and occasional swelling and stiffness.  However, 
there is no lay or medical evidence of record that the 
veteran was ever unable to use his right hand, i.e. was ever 
incapacitated.  Without evidence of occasional 
incapacitation, the veteran is not entitled to a 20 percent 
evaluation under Codes 5003 and 5010.  The Board has 
considered whether a higher rating is warranted under the 
provisions of 38 C.F.R. §§ 4.40 and 4.45.  As noted above, 
pain on motion was considered in the evaluation assigned.  
His pain, while a significant manifestation of the 
disability, is not shown to be incapacitating as contemplated 
in the 20 percent rating under Codes 5003 and 5010.  There is 
no indication that the flare-ups of the veteran's service-
connected right hand disorder are so severe that they would 
prevent the use of his right hand.  Greater disability, based 
on the factors discussed in §§ 4.40 and 4.45, has not been 
demonstrated by the evidence of record.

Based on the above discussion, the undersigned finds that the 
preponderance of the evidence is against the award of an 
evaluation more than 10 percent disabling for the residuals 
of the veteran's service-connected right hand fracture.


ORDER

New and material evidence not having been submitted to reopen 
a claim for service connection for a right eye disability, 
the appeal is denied.

New and material evidence not having been submitted to reopen 
a claim for service connection for right ear hearing loss, 
the appeal is denied.

An increased evaluation, in excess of 10 percent disabling, 
for arthritis due to trauma to the right hand, status post 
fracture of the second and fifth metacarpals, is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans' Appeals.  

- 30 -


